Citation Nr: 1541286	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-30 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.  He then served with the Army National Guard until May 1990, during which he had periods of active duty for training (ACDUTRA), to include a period of ACDUTRA from June 10, 1989, to June 24, 1989.
 
These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) that, in pertinent part, denied the Veteran's claims.  The Veteran filed a Notice of Disagreement (NOD) dated in September 2011 and the AOJ issued a Statement of the Case (SOC) dated in November 2012.  The Veteran submitted his Substantive Appeal in November 2012. 

In a November 2012 statement, the Veteran indicated that he wished to testify at a videoconference hearing before the Board.  In a written statement received on March 21, 2013, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).

In July 2015, the Board remanded this appeal to the AOJ for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in September 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also informed the Veteran of the requirements for establishing service connection based on his period of ACDUTRA.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board notes that the Veteran's active duty military entrance examination and exit military examination from active duty are not of record, even though the Veteran reported having a physical upon entry into active duty.  See Veteran statement dated in November 2014.  In April 2011, the AOJ made a Formal Finding of Unavailability regarding this military entrance examination and the Veteran was informed of this unavailability in the July 2015 Board remand.  As these STRs are missing, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran was afforded VA examination in August 2015, the results of which have been included in the claims file for review.  The Veteran's representative argues that this examination report is inadequate for rating purposes as the examiner indicated that the claims folder was not reviewed.  However, a close review of the examination report reflects that the examiner indicated that the Veterans' "VA claims file (hard copy paper C-file" was not reviewed.  The claims folder at hand is electronic only, and the VA examiner specifically indicated review of "VBMS."  The examination report reflects discussion of the STRs as well as the lay statements/arguments concerning whether certain symptoms manifested hypertension as claimed by the Veteran.  Thus, this examiner properly reviewed the evidentiary record and provided an opinion supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion is adequate for rating purposes concerning the issue decided on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examination and medical opinion, which was provided in August 2015.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the claims file.   The remand also asked the AOJ to confirm that there were no VA treatment records dated prior to May 2005.  The AOJ confirmed this fact after speaking with the VA Medical Center (VAMC).  The remand further directed the AOJ to obtain the Veteran's SSA records, which were obtained and associated with his claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the August 2015 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks to establish his entitlement to service connection for hypertension.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as cardiovascular-renal disease, including hypertension, is deemed a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by the Veterans Benefits Administration (VBA) Adjudication Manual M21-1, which states that hypertension means elevated diastolic blood pressure that is predominantly 90 mm or greater.  M21-1, Part III.iv.E.1.a.  Isolated systolic hypertension is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  Id.  In general, a diagnosis of hypertension (or isolated systolic hypertension) must be confirmed by blood pressure readings taken two or more times on at least three days to "assure that the existence of hypertension is not conceded based solely on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.E.1.c.  Nonetheless, service connection may be awarded based upon review of the entirety of the record.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1, III.iv.4.E.1.d.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  

The presumption of soundness under 38 U.S.C.A. § 1111 (or 38 U.S.C.A. § 1132) does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320   (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2015, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's active duty and ACDUTRA STRs do not document any pertinent complaints of or treatment for hypertension.  Additionally, the recorded blood pressure readings do not facially meet the standard for a hypertension diagnosis set forth at M21-1, Part III.iv.E.1.a.  The Veteran's active duty ended in April 1987 and his military exit examination is not of record.  As the examination is missing, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer, 19 Vet. App. at 215; Russo, 9 Vet. App. at 51.  

Following his active duty period, the Veteran entered the Army National Guard and was provided a military examination in March 1988.  On the Report of Medical History, the Veteran checked the box to indicate that he experienced high or low blood pressure.  The examination did not document any pertinent complaints of or treatment related to hypertension or its associated symptoms.  His blood pressure reading was 110/80.

The first post-service diagnosis of hypertension was in a May 2005 VA treatment record.  At that outpatient visit, the Veteran reported being diagnosed (DX) with hypertension (HTN) in February 2005.  This lengthy period between service separation (1989) and the first reported diagnosis (2005) tends to weigh against a finding of in-service onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 


As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in August 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

In forming the medical opinion, the August 2015 VA examiner stated that he took into account the November 2014 statement from the Veteran's spouse, which indicated that the Veteran had symptoms of headaches several times a week and would stumble and have dizzy spells six months after his military service.  The Veteran's spouse also reported that she read in a Mayo Clinic article (which the Veteran submitted to VA) that this was a sign of hypertension.  The VA examiner reviewed the article and pointed out that the article states that most people have no symptoms and a few people have headaches, dizzy spells, and nose bleeds, but that these signs usually do not occur until the blood pressure has reached a severe or life-threatening stage.  The examiner continued by stating that the Veteran's STR are negative for any diagnosis or treatment for hypertension.  The examiner reasoned that the Veteran currently has essential hypertension.  Hypertension is usually asymptomatic, that is silent, and usually detected through routine screening.  Severe hypertension, which would cause headaches and dizziness, would be due to a hypertensive emergency (diastolic pressure above 120 mmHg) and if not treated could cause end organ damage such as stroke or acute myocardial infarction (MI).  The examiner stated that the Veteran had documentation of hypertension in 2005 and coronary artery disease, status post PTCA/stent, in April 2006 - which would be eighteen years post-military service.  Therefore, the VA examiner concluded that it is less likely as not that the Veteran's hypertension is due to, aggravated by, or had its onset within one year of his military service.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner considered the lay statements and medical literature of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  Overall, the Board places great probative weight to the opinion of the VA examiner.

On the other hand, the Veteran and his spouse report continuous symptomatology since the Veteran's active military service.  In particular, they allege that the Veteran's symptoms of headaches, stumbling and dizzy spells within 6 months after his service discharge demonstrated the onset of hypertension.  Notably, neither the Veteran nor his spouse provided specific blood pressure readings which were recorded in service or within one year of service discharge.  

However, the VA examiner found that the reported symptoms by the Veteran and his spouse did not demonstrate the onset of hypertension based upon the entirety of the record which included blood pressure readings in service, the first documentation of hypertension in 2005, and the severity of hypertension which would be necessary to manifest the symptoms reported by the Veteran and his spouse.  Overall, the Board finds that the opinion of the VA examiner substantially outweighs the lay beliefs of the Veteran and his spouse that the Veteran's symptoms of headaches, stumbling and dizzy spells were symptoms of hypertension as the VA examiner possesses greater training and expertise to evaluate the nature and etiology of hypertension.  Thus, while the Veteran and his spouse may have an honest belief that his symptoms of headaches, stumbling and dizzy spells were symptoms of hypertension, the Board places greater probative weight on the opinion of the VA examiner that these reported symptoms were not indicative of hypertension.

Similarly, the article regarding hypertension symptoms submitted by the Veteran has some probative value in this case.  However, the generic information contained therein is greatly outweighed by the opinion of the VA examiner which is based upon the specific facts of this case. 

Thus, the Board finds that the credible evidence does not establish the onset of hypertension in service or continuity of hypertensive symptoms since service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  Thus, the Veteran's service connection claim cannot be granted on a direct basis or based upon a theory of continuity of symptomatology.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, to include hypertension.  As stated above, the earliest post-service medical treatment records are dated from May 2005, and the Veteran was separated from the active duty in 1987.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  The August 2015 VA examiner, following a physical examination of the Veteran and a review of the claims file, also determined that it was less likely as not that the Veteran's hypertension had its onset within one year of military service.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.


REMAND

The Board regrets any further delay in adjudicating the remaining claim on appeal, but finds that an addendum opinion is required.

As noted in the July 2015 remand, the Veteran is presumed to be in sound condition upon entry into service in June 1984 although later evidence demonstrated a prior history of left shoulder surgery.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, this issue was remanded in July 2015 for a medical opinion.

A VA examiner in August 2015 opined that the Veteran clearly and unmistakable entered service in June 1984 with a pre-existing left shoulder disability.  Following review of the lay and medical evidence, the examiner provided further opinion that it was "less likely than not" that the left shoulder disability was permanently aggravated during military service.  The Board must return this opinion as the examiner did not provide an opinion under the correct legal standard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2015.

2.  Thereafter, return the August 2015 examination report to the VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified physician.  The need for additional examination of the Veteran is left to the discretion of the examiner.

The examiner is requested to provide opinion as to whether it is clear and unmistakable (e.g., highest degree of medical certainty) that the Veteran's pre-existing left shoulder disability was not aggravated beyond the normal progress of the disorder during or as a result of active service. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing an opinion on this question, the VA examiner is requested to consider statements from the spouse and brother of the Veteran, received in November 2014, describing his pre-service and post-service symptoms and limitations.  Additionally, the examiner is requested to discuss the significance, if any, of the clinic findings and impressions contained in the STRs dated May 1984, October 1986 and June 1989.

A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Thereafter, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


